ATRINSIC, INC.


2009 STOCK INCENTIVE PLAN


1.              Purposes of the Plan. The purposes of the Atrinsic, Inc. 2009
Stock Incentive Plan are to attract and retain the best available personnel for
positions of substantial responsibility, to provide additional incentive to
persons who are selected to be participants in the Plan, and to promote the
success of the Company’s business.  This Plan permits the grant of Non-qualified
Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, and Other Stock-Based Awards, each of which shall
be subject to such conditions based upon continued employment with or service to
the Company or its Subsidiaries, passage of time or satisfaction of performance
criteria as shall be specified pursuant to the Plan.


2.              Definitions.  In addition to the terms defined elsewhere in this
Plan, as used herein, the following terms shall have the following meanings:


(a)                 “Administrator” means the Board or any of its Committees as
shall be administering the Plan, in accordance with Section 4 of the Plan.


(b)                 “Award” means a Stock Option, Stock Appreciation Right,
Restricted Stock or Restricted Stock Unit, or Other Stock-Based Award granted to
a Participant pursuant to the Plan, as such terms are defined in Section 7(a)
herein.


(c)                 “Board” means the Board of Directors of the Company.


(d)                 “Code” means the Internal Revenue Code of 1986, and the
regulations promulgated thereunder, as such is amended from time to time, and
any reference to a section of the Code shall include any successor provision of
the Code.


(e)                 “Committee” means a committee appointed by the Board from
among its members to administer the Plan in accordance with Section 4.


(f)                 “Common Stock” means the common stock, $0.01 par value, of
the Company.


(g)                 “Company” means Atrinsic, Inc. formerly known as New Motion,
Inc.


(h)                 “Consultant” means any person, including an advisor, engaged
by the Company or a Subsidiary to render services and who is compensated for
such services; provided such services are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities; and
provided further that the term “Consultant” shall not include Directors who are
paid only a director’s fee by the Company or who are not otherwise compensated
by the Company for their services as Directors.


(i)                 “Director” means a member of the Board.


(j)                 “Employee” means any person, including Officers and
Directors, employed by the Company or any Subsidiary of the Company.  Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.
 

--------------------------------------------------------------------------------




(k)                 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(l)                 “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.


(m)                 “Participant” means any Employee, Director or Consultant
selected by the Administrator to receive Awards.


(n)                 “Plan” means this 2009 Stock Incentive Plan, as amended from
time to time.


(o)                 “Preexisting Plan” means the New Motion, Inc. 2007 Stock
Incentive Plan, as amended to date.


(p)                 “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.


(q)                 “Section 162(m)” means Section 162(m) of the Code and the
regulations thereunder, as amended.


(r)                 “Share” means a share of the Common Stock, as adjusted in
accordance with Section 10 of the Plan.


(s)                 “Subsidiary” means any corporation or entity in which the
Company owns or controls, directly or indirectly, fifty percent (50%) or more of
the voting power or economic interests of such corporation or entity.


3.              Shares Subject to the Plan.


(a)                 Aggregate Limits.  Subject to the provisions of Section 10
of the Plan, the maximum aggregate number of Shares which may be issued pursuant
to Awards granted under the Plan is two million seven hundred fifty thousand
(2,750,000) Shares (the “Fungible Pool Limit”).  The Shares subject to the Plan
may be either Shares reacquired by the Company, including Shares purchased in
the open market, or authorized but unissued Shares.  Any Shares subject to an
Award which for any reason expires or terminates unexercised or is not earned in
full shall be added back to the Fungible Pool Limit and may again be made
subject to an Award under the Plan.  The following Shares shall not be added
back to the Fungible Pool Limit and shall not again be made available for
issuance as Awards under the Plan: (i) Shares not issued or delivered as a
result of the net settlement of an outstanding Stock Appreciation Right, (ii)
Shares used to pay the exercise price or withholding taxes related to an
outstanding Award, or (iii) Shares repurchased on the open market with the
exercise price proceeds received by the Company upon the exercise of an Award.


(b)                 Reserved.


(c)                 Code Limits.  The aggregate number of Shares subject to
Awards granted under this Plan during any calendar year to any one Participant
shall not exceed 500,000.  Notwithstanding anything to the contrary in this
Plan, the foregoing limitations shall be subject to adjustment under Section 10,
but only to the extent that such adjustment will not affect the status of any
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code.  The aggregate number of Shares issued pursuant to ISOs
granted under the Plan shall not exceed two million seven hundred fifty thousand
(2,750,000) Shares, which limitation shall be subject to adjustment under
Section 10 only to the extent that such adjustment is consistent with
adjustments permitted of a plan authorizing ISOs under Section 422 of the Code.
 
2

--------------------------------------------------------------------------------




4.              Administration of the Plan.


(a)              Procedure.


 
(i)
Multiple Administrative Bodies. If permitted by Rule 16b-3, the Plan may be
administered by different bodies with respect to Directors, Officers who are not
Directors, and Employees who are neither Directors nor Officers.



 
(ii)
Administration with Respect to Directors and Officers Subject to Section
16(b).  With respect to Awards granted to Directors or to Employees who are also
Officers or Directors subject to Section 16(b) of the Exchange Act, the Plan
shall be administered by (A) the Board, if the Board may administer the Plan in
compliance with the requirements for grants under the Plan to be exempt
acquisitions under Rule 16b-3, or (B) a committee designated by the Board to
administer the Plan, which committee shall consist of “Non-Employee Directors”
within the meaning of Rule 16b-3. Once appointed, such Committee shall continue
to serve in its designated capacity until otherwise directed by the Board. From
time to time the Board may increase the size of the Committee and appoint
additional members, remove members (with or without cause) and substitute new
members, fill vacancies (however caused), and remove all members of the
Committee and thereafter directly administer the Plan, all to the extent
permitted by the requirements for grants under the Plan to be exempt
acquisitions under Rule 16b-3.



 
(iii)
Administration with Respect to Covered Employees Subject to Section 162(m) of
the Code.  With respect to Awards granted to Employees who are also “covered
employees” within the meaning of Section 162(m) of the Code and the regulations
thereunder, as amended, the Plan shall be administered by a committee designated
by the Board to administer the Plan, which committee shall be constituted to
satisfy the requirements applicable to Awards intended to qualify as
“performance-based compensation” under Section 162(m). Once appointed, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board. From time to time the Board may increase the size of the
Committee and appoint additional members, remove members (with or without cause)
and substitute new members, fill vacancies (however caused), and remove all
members of the Committee and thereafter directly administer the Plan, all to the
extent permitted by the rules applicable to Awards intended to qualify as
“performance-based compensation” under Section 162(m).

 
3

--------------------------------------------------------------------------------


 
 
(iv)
Administration with Respect to Other Persons.  With respect to Awards granted to
Employees or Consultants who are neither Directors nor Officers of the Company,
the Plan shall be administered by (A) the Board or (B) a committee designated by
the Board, which committee shall be constituted to satisfy the legal
requirements relating to the administration of stock option plans under state
corporate and securities laws and the Code.  Once appointed, such Committee
shall serve in its designated capacity until otherwise directed by the Board.
The Board may increase the size of the Committee and appoint additional members,
remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by
applicable laws.



(b)                 Powers of the Administrator.  Subject to the express
provisions and limitations set forth in this Plan, and in the case of a
Committee, subject to the specific duties delegated by the Board to such
Committee, the Administrator shall be authorized and empowered to do all things
necessary or desirable, in its sole discretion, in connection with the
administration of this Plan, including, without limitation, the following:


 
(i)
to prescribe, amend and rescind rules and regulations relating to this Plan and
to define terms not otherwise defined herein;



 
(ii)
to determine which persons are eligible to be Participants, to which of such
persons, if any, Awards shall be granted hereunder and the timing of any such
Awards, and to grant Awards;



 
(iii)
to grant Awards to Participants and determine the terms and conditions thereof,
including the number of Shares subject to Awards and the exercise or purchase
price of such Shares and the circumstances under which Awards become exercisable
or vested or are forfeited or expire, which terms may but need not be
conditioned upon the passage of time, continued employment, the satisfaction of
performance criteria, the occurrence of certain events, or other factors;



 
(iv)
to establish or verify the extent of satisfaction of any performance goals or
other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Award;



 
(v)
to prescribe and amend the terms of the agreements or other documents evidencing
Awards made under this Plan (which need not be identical);



 
(vi)
to determine whether, and the extent to which, adjustments are required pursuant
to Section 10;

 
4

--------------------------------------------------------------------------------


 
 
(vii)
to interpret and construe this Plan, any rules and regulations under this Plan
and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions in good faith and for the benefit of the
Corporation; and



 
(viii)
to make all other determinations deemed necessary or advisable for the
administration of this Plan.



(c)                 Delegation and Administration.  The Administrator may
delegate to one or more separate committees (any such committee a
“Subcommittee”) composed of one or more directors of the Company (who may but
need not be members of any Committee comprising the Administrator) the ability
to grant Awards and take the other actions described in Section 4(b) with
respect to Participants who are not Officers, and such actions shall be treated
for all purposes as if taken by the Administrator.  The Administrator may
delegate to a Subcommittee of one or more officers of the Company the ability to
grant Awards and take the other actions described in Section 4(b) with respect
to Participants (other than any such officers themselves) who are not directors
or Officers, provided, however, that the resolution so authorizing such
officer(s) shall specify the total number of rights or options such Subcommittee
may so award, and such actions shall be treated for all purposes as if taken by
the Administrator.  Any action by any such Subcommittee within the scope of such
delegation shall be deemed for all purposes to have been taken by the
Administrator, and references in this Plan to the Administrator shall include
any such Subcommittee.  The Administrator may delegate the administration of the
Plan to an officer or officers of the Company, and such administrator(s) may
have the authority to execute and distribute agreements or other documents
evidencing or relating to Awards granted by the Administrator under this Plan,
to maintain records relating to the grant, vesting, exercise, forfeiture or
expiration of Awards, to process or oversee the issuance of Shares upon the
exercise, vesting and/or settlement of an Award, to interpret the terms of
Awards and to take such other actions as the Administrator may specify.  Any
action by any such administrator within the scope of its delegation shall be
deemed for all purposes to have been taken by the Administrator and references
in this Plan to the Administrator shall include any such administrator, provided
that the actions and interpretations of any such administrator shall be subject
to review and approval, disapproval or modification by the Administrator.


(d)                 Effect of Change in Status. The Committee shall have the
discretion to determine the effect upon an Award and upon an individual’s status
as an employee under the Plan (including whether a Participant shall be deemed
to have experienced a termination of employment or other change in status) and
upon the vesting, expiration or forfeiture of an Award in the case of (i) any
individual who is employed by an entity that ceases to be a Subsidiary of the
Corporation, (ii) any leave of absence approved by the Corporation or a
Subsidiary, (iii) any transfer between locations of employment with the
Corporation or a Subsidiary or between the Corporation and any Subsidiary or
between any Subsidiaries, (iv) any change in the Participant’s status from an
employee to a consultant or member of the Board of Directors, or vice versa, and
(v) at the request of the Corporation or a Subsidiary, any employee who becomes
employed by any partnership, joint venture, corporation or other entity not
meeting the requirements of a Subsidiary.


(e)                 Determinations of the Administrator.  All decisions,
determinations and interpretations by the Administrator regarding this Plan
shall be final and binding on all Participants or other persons claiming rights
under the Plan or any Award. The Administrator shall consider such factors as it
deems relevant to making such decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any director,
officer or employee of the Company and such attorneys, consultants and
accountants as it may select.  A Participant or other holder of an Award may
contest a decision or action by the Administrator with respect to such person or
Award only on the grounds that such decision or action was arbitrary or
capricious or was unlawful, and any review of such decision or action shall be
limited to determining whether the Administrator’s decision or action was
arbitrary or capricious or was unlawful.
 
5

--------------------------------------------------------------------------------


 
5.              Eligibility.  Awards may be granted to any person who is a
Participant under this Plan; provided that ISOs may be granted only to
Employees.  If otherwise eligible, a Participant who has been granted an Award
may be granted additional Awards.


6.              Term of the Plan.  The Plan was approved by the Board on April
28, 2009 and became effective, subject to shareholder approval, on the same
date.  The Plan shall remain available for the grant of Awards until April 28,
2019, or such earlier date as the Board may determine.  The expiration of the
Administrator’s authority to grant Awards under the Plan will not affect the
operation of the terms of the Plan or the Company’s and Participants’ rights and
obligations with respect to Awards granted on or prior to the expiration date of
the Plan.


7.              Plan Awards.


(a)              Award Types. The Administrator, on behalf of the Company, is
authorized under this Plan to grant, award and enter into the following
arrangements or benefits under the Plan provided that their terms and conditions
are not inconsistent with the provisions of the Plan: Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, and Other
Stock-Based Awards.  Such arrangements and benefits are sometimes referred to
herein as “Awards.”  The Administrator, in its discretion, may determine that
any Award granted hereunder shall be a performance Award the grant, issuance,
retention, vesting and/or settlement of which is subject to satisfaction of one
or more of the Qualifying Performance Criteria specified in Section 8(e).


(i)              Stock Options.  A “Stock Option” is a right to purchase a
number of Shares at such exercise price, at such times, and on such other terms
and conditions as are specified in or determined pursuant to the document(s)
evidencing the Award (the “Option Agreement”).  The Committee may grant Stock
Options intended to be eligible to qualify as incentive stock options (“ISOs”)
pursuant to Section 422 of the Code and Stock Options that are not intended to
qualify as ISOs (“Non-qualified Stock Options”), as it, in its sole discretion,
shall determine.


(ii)              Stock Appreciation Rights.  A “Stock Appreciation Right” or
“SAR” is a right to receive, in cash or stock (as determined by the
Administrator), value with respect to a specific number of Shares equal to or
otherwise based on the excess of (i) the market value of a Share at the time of
exercise over (ii) the exercise price of the right, subject to such terms and
conditions as are expressed in the document(s) evidencing the Award (the “SAR
Agreement”).


(iii)              Restricted Stock.  A “Restricted Stock” Award is an award of
Shares, the grant, issuance, retention and/or vesting of which is subject to
such conditions as are expressed in the document(s) evidencing the Award (the
“Restricted Stock Agreement”).
 
6

--------------------------------------------------------------------------------


 
(iv)              Restricted Stock Unit.  A “Restricted Stock Unit” Award is an
award of a right to receive, in cash or stock (as determined by the
Administrator) the market value of one Share, the grant, issuance, retention
and/or vesting of which is subject to such conditions as are expressed in the
document(s) evidencing the Award (the “Restricted Stock Unit Agreement”).


(v)              Other Stock-Based Awards.  An “Other Stock-Based Award” is an
award other than those described in subsections (i) – (iv) above, that is
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Common Stock or factors that may influence
the value of Common Stock, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Stock, purchase rights for Common Stock, Awards with value and payment
contingent upon performance of the Company or business units thereof or any
other factors designated by the Administrator, and Awards valued by reference to
the book value of Common Stock or the value of securities of or the performance
of specified Subsidiaries or other business units.  The Administrator shall
determine the terms and conditions of such Awards, which shall be expressed in
the document(s) evidencing the Award (the “Other Stock-Based Award Agreement”).


(b)              Grants of Awards. An Award may consist of one of the foregoing
arrangements or benefits or two or more of them in tandem or in the alternative.


8.              Terms of Awards.


(a)              Grant, Terms and Conditions of Stock Options and SARs.  The
Administrator may grant Stock Options or SARs at any time and from time to time
prior to the expiration of the Plan to eligible Participants selected by the
Administrator.  No Participant shall have any rights as a stockholder with
respect to any Shares subject to Stock Options or SARs hereunder until said
Shares have been issued.  Each Stock Option or SAR shall be evidenced only by
such agreements, notices and/or terms or conditions documented in such form
(including by electronic communications) as may be approved by the
Administrator.  Each Stock Option grant will expressly identify the Stock Option
as an ISO or as a Non-qualified Stock Option.  In the absence of a designation,
a Stock Option shall be treated as a Non-qualified Stock Option.  Stock Options
or SARs granted pursuant to the Plan need not be identical but each must contain
or be subject to the following terms and conditions:


(i)              Price.  The purchase price (also referred to as the exercise
price) under each Stock Option or SAR granted hereunder shall be established by
the Administrator.  The purchase price per Share shall not be less than 100% of
the market value of a Share on the date of grant.  For purposes of the Plan,
“market value” shall mean the fair market value of the Company’s common stock
determined in good faith by the Administrator in a manner consistent with the
requirements of Section 409A of the Code.  The exercise price of a Stock Option
shall be paid in cash or in such other form if and to the extent permitted by
the Administrator, including without limitation by delivery of already owned
Shares, withholding (either actually or by attestation) of Shares otherwise
issuable under such Stock Option and/or by payment under a broker-assisted sale
and remittance program acceptable to the Administrator.


(ii)              No Repricing. Other than in connection with a change in the
Company’s capitalization (as described in Section 10 of the Plan), the exercise
price of a Stock Option or SAR may not be reduced without stockholder approval.
 
7

--------------------------------------------------------------------------------




(iii)              No Reload Grants.  Stock Options shall not be granted under
the Plan in consideration for and shall not be conditioned upon the delivery of
Shares to the Company in payment of the exercise price and/or tax withholding
obligation under any other Employee Stock Option.


(iv)              Duration, Exercise and Termination of Stock Options and
SARs.  Each Stock Option or SAR shall be exercisable at such time and in such
installments during the period prior to the expiration of the Stock Option or
SAR as determined by the Administrator.  The Administrator shall have the right
to make the timing of the ability to exercise any Stock Option or SAR subject to
continued employment, the passage of time and/or such performance requirements
as deemed appropriate by the Administrator.  At any time after the grant of a
Stock Option, the Administrator may reduce or eliminate any restrictions on the
Participant’s right to exercise all or part of the Stock Option.  Each Stock
Option or SAR must expire within a period of not more than ten (10) years from
the grant date.  The Option Agreement or SAR Agreement may provide for
expiration prior to the end of the stated term of the Award in the event of the
termination of employment or service of the Participant to whom it was granted.
 
(v)              Conditions and Restrictions Upon Securities Subject to Stock
Options or SARs.  Subject to the express provisions of the Plan, the
Administrator may provide that the Shares issued upon exercise of a Stock Option
or SAR shall be subject to such further conditions or agreements as the
Administrator in its discretion may specify prior to the exercise of such Stock
Option or SAR, including, without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions.  The obligation to make
payments with respect to SARs may be satisfied through cash payments or the
delivery of Shares, or a combination thereof as the Administrator shall
determine.  The Administrator may establish rules for the deferred delivery of
Common Stock upon exercise of a Stock Option or SAR with the deferral evidenced
by use of Restricted Stock Units equal in number to the number of Shares whose
delivery is so deferred.


(vi)              Other Terms and Conditions.  Stock Options and SARs may also
contain such other provisions, which shall not be inconsistent with any of the
foregoing terms, as the Administrator shall deem appropriate.


(vii)              ISOs.  Stock Options intending to qualify as ISOs may only be
granted to employees of the Company within the meaning of the Code, as
determined by the Administrator.  An ISO granted to an Employee who, at the time
the ISO is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any “parent corporation”
as defined in Section 424(e) of the Code or Subsidiary, must have an exercise
price that is not less than 110% of the market value of the Shares subject to
the ISO, determined as of the date of grant.  To the extent that the Option
Agreement specifies that a Stock Option is intended to be treated as an ISO, the
Stock Option is intended to qualify to the greatest extent possible as an
“incentive stock option” within the meaning of Section 422 of the Code, and
shall be so construed; provided, however, that any such designation shall not be
interpreted as a representation, guarantee or other undertaking on the part of
the Company that the Stock Option is or will be determined to qualify as an
ISO.  If and to the extent that any Shares are issued under a portion of any
Stock Option that exceeds the $100,000 limitation of Section 422 of the Code,
such Shares shall not be treated as issued under an ISO notwithstanding any
designation otherwise.  Certain decisions, amendments, interpretations and
actions by the Administrator and certain actions by a Participant may cause a
Stock Option to cease to qualify for the tax treatment applicable to ISOs
pursuant to the Code and by accepting a Stock Option the Participant agrees in
advance to such disqualifying action.
 
8

--------------------------------------------------------------------------------




(b)              Grant, Terms and Conditions of Restricted Stock and Restricted
Stock Units. The Administrator may grant Restricted Stock or Restricted Stock
Units at any time and from time to time prior to the expiration of the Plan to
eligible Participants selected by the Administrator.  A Participant shall have
rights as a stockholder with respect to any Shares subject to a Restricted Stock
Award hereunder only to the extent specified in this Plan or the Restricted
Stock Agreement evidencing such Award.  Awards of Restricted Stock or Restricted
Stock Units shall be evidenced only by such agreements, notices and/or terms or
conditions documented in such form (including by electronic communications) as
may be approved by the Administrator.  Awards of Restricted Stock or Restricted
Stock Units granted pursuant to the Plan need not be identical but each must
contain or be subject to the following terms and conditions:


(i)              Terms and Conditions.  Each Restricted Stock Agreement and each
Restricted Stock Unit Agreement shall contain provisions regarding (a) the
number of Shares subject to such Award or a formula for determining such, (b)
the purchase price of the Shares, if any, and the means of payment for the
Shares, (c) the performance criteria, if any, and level of achievement versus
these criteria that shall determine the number of Shares granted, issued,
retainable and/or vested, (d) such terms and conditions on the grant, issuance,
vesting and/or forfeiture of the Shares as may be determined from time to time
by the Administrator, (e) restrictions on the transferability of the Shares and
(f) such further terms and conditions as may be determined from time to time by
the Administrator, in each case not inconsistent with this Plan.


(ii)              Sale Price. Subject to the requirements of applicable law, the
Administrator shall determine the price, if any, at which Shares of Restricted
Stock or Restricted Stock Units shall be sold or awarded to a Participant, which
may vary from time to time and among Participants and which may be below the
market value of such Shares at the date of grant or issuance.


(iii)              Share Vesting.  The grant, issuance, retention and/or vesting
of Shares under Restricted Stock or Restricted Stock Unit Awards shall be at
such time and in such installments as determined by the Administrator or under
criteria established by the Administrator. The Administrator shall have the
right to make the timing of the grant and/or the issuance, ability to retain
and/or vesting of Shares under Restricted Stock or Restricted Stock Unit Awards
subject to continued employment, passage of time and/or such performance
criteria and level of achievement versus these criteria as deemed appropriate by
the Administrator, which criteria may be based on financial performance and/or
personal performance evaluations.  Up to 500,000 Shares shall be available for
issuance to Participants as Restricted Stock or Restricted Stock Unit Awards
having no minimum vesting period.  No condition that is based on performance
criteria and level of achievement versus such criteria shall be based on
performance over a period of less than one (1) year, and no condition that is
based upon continued employment or the passage of time shall provide for vesting
in full of a Restricted Stock or Restricted Stock Unit Award in less than pro
rata installments over three years from the date the Award is made, other than
with respect to such Awards that are issued upon exercise or settlement of Stock
Options or SARs or upon the death, disability or retirement of the Participant,
in each case as specified in the agreement evidencing such Award. 
Notwithstanding anything to the contrary herein, the performance criteria for
any Restricted Stock or Restricted Stock Unit that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Administrator and specified at the time the Restricted Stock or
Restricted Stock Unit Award is granted.
 
9

--------------------------------------------------------------------------------




(iv)              Termination of Employment.  The Restricted Stock or Restricted
Stock Unit Agreement may provide for the forfeiture or cancellation of the
Restricted Stock or Restricted Stock Unit Award, in whole or in part, in the
event of the termination of employment or service of the Participant to whom it
was granted.


(v)              Restricted Stock Units.  Except to the extent this Plan or the
Administrator specifies otherwise, Restricted Stock Units represent an unfunded
and unsecured obligation of the Company and do not confer any of the rights of a
stockholder until Shares are issued thereunder.  Settlement of Restricted Stock
Units upon expiration of the deferral or vesting period shall be made in Shares
or otherwise as determined by the Administrator.  Dividends or dividend
equivalent rights shall be payable in cash or in additional shares with respect
to Restricted Stock Units only to the extent specifically provided for by the
Administrator. Until a Restricted Stock Unit is settled, the number of Shares
represented by a Restricted Stock Unit shall be subject to adjustment pursuant
to Section 10.  Any Restricted Stock Units that are settled after the
Participant’s death shall be distributed to the Participant’s designated
beneficiary(ies) or, if none was designated, the Participant’s estate.


(c)              Suspension or Termination of Awards.  If at any time (including
with respect to Stock Options or SARs after a notice of exercise has been
delivered) the Administrator, including any Subcommittee or administrator
authorized pursuant to Section 4(c) (any such person, an “Authorized Officer”),
reasonably believes that a Participant has committed an act of misconduct as
described in this Section, the Authorized Officer may suspend the Participant’s
right to exercise any Stock Option or SAR or suspend the vesting of Shares under
the Participant’s Restricted Stock or Restricted Stock Unit Awards, as the case
may be, pending a determination of whether an act of misconduct has been
committed. If the Administrator or an Authorized Officer determines a
Participant has committed an act of embezzlement, fraud, dishonesty, nonpayment
of any obligation owed to the Company, breach of fiduciary duty or deliberate
disregard of Company rules resulting in loss, damage or injury to the Company,
or if a Participant makes an unauthorized disclosure of any Company trade secret
or confidential information, engages in any conduct constituting unfair
competition, induces any customer to breach a contract with the Company or
induces any principal for whom the Company acts as agent to terminate such
agency relationship, neither the Participant nor his or her estate shall be
entitled to exercise any Stock Option or SAR whatsoever and the Participant’s
Restricted Stock or Restricted Stock Unit Agreement shall be forfeited and
cancelled.  Any determination by the Administrator or an Authorized Officer with
respect to the foregoing shall be final, conclusive and binding on all
interested parties.  For any Participant who is an Officer, the determination of
the Administrator or of the Authorized Officer shall be subject to the approval
of the Board.


(d)              Transferability.  Unless the agreement or other document
evidencing an Award (or an amendment thereto authorized by the Administrator)
expressly states that the Award is transferable as provided hereunder, no Award
granted under this Plan, nor any interest in such Award, may be sold, assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner,
other than by will or the laws of descent and distribution.  The Administrator
may grant an Award or amend an outstanding Award to provide that the Award is
transferable or assignable (a) in the case of a transfer without the payment of
any consideration, to any “family member” as such term is defined in Section
1(a)(5) of the General Instructions to Form S-8 under the Securities Act of
1933, as such may be amended from time to time, and (b) in any transfer
described in clause (ii) of Section 1(a)(5) of the General Instructions to Form
S-8 under the 1933 Act as amended from time to time, provided that following any
such transfer or assignment the Award will remain subject to substantially the
same terms applicable to the Award while held by the Participant to whom it was
granted, as modified as the Administrator shall determine appropriate, and as a
condition to such transfer the transferee shall execute an agreement agreeing to
be bound by such terms; provided, further, that an ISO may be transferred or
assigned only to the extent consistent with Section 422 of the Code.  Any
purported assignment, transfer or encumbrance that does not qualify under this
Section 8(d) shall be void and unenforceable against the Company.
 
10

--------------------------------------------------------------------------------




(e)              Qualifying Performance Criteria.  For purposes of this Plan,
the term “Qualifying Performance Criteria” shall mean any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Subsidiary, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Administrator in
the Award: (a) cash flow, (b) earnings per share, (c) earnings before interest,
taxes and amortization, (d) return on equity, (e) total stockholder return, (f)
share price performance, (g) return on capital, (h) return on assets or net
assets, (i) revenue, (j) income or net income, (k) operating income or net
operating income, (l) operating profit or net operating profit, (m) operating
margin or profit margin, (n) return on operating revenue, (o) return on invested
capital, (p) market segment share, (q) product release schedules, (r) new
product innovation, (s) product cost reduction through advanced technology, (t)
brand recognition/acceptance, (u) product ship targets, (v) customer
satisfaction, (w) strategic initiatives, or (x) acquisitions.  The Administrator
may appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in or provisions under tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs, and (v)
any extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year. Notwithstanding satisfaction of any
completion of any Qualifying Performance Criteria, to the extent specified at
the time of grant of an Award, the number of Shares, Stock Options, SARs,
Restricted Stock Units or other benefits granted, issued, retainable and/or
vested under an Award on account of satisfaction of such Qualifying Performance
Criteria may be reduced by the Administrator on the basis of such further
considerations as the Administrator in its sole discretion shall determine.


(f)              Dividends.  Unless otherwise provided by the Administrator, no
adjustment shall be made in Shares issuable under Awards on account of cash
dividends that may be paid or other rights that may be issued to the holders of
Shares prior to their issuance under any Award. The Administrator shall specify
whether dividends or dividend equivalent amounts shall be paid to any
Participant with respect to the Shares subject to any Award that have not vested
or been issued or that are subject to any restrictions or conditions on the
record date for dividends.


(g)              Documents Evidencing Awards.  The Administrator shall, subject
to applicable law, determine the date an Award is deemed to be granted.  The
Administrator or, except to the extent prohibited under applicable law, its
delegate(s) may establish the terms of agreements or other documents evidencing
Awards under this Plan and may, but need not, require as a condition to any such
agreement’s or document’s effectiveness that such agreement or document be
executed by the Participant, including by electronic signature or other
electronic indication of acceptance, and that such Participant agree to such
further terms and conditions as specified in such agreement or document.  The
grant of an Award under this Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in this Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the agreement or other
document evidencing such Award.
 
11

--------------------------------------------------------------------------------




(h)              Additional Restrictions on Awards.  Either at the time an Award
is granted or by subsequent action, the Administrator may, but need not, impose
such restrictions, conditions or limitations as it determines appropriate as to
the timing and manner of any resales by a Participant or other subsequent
transfers by a Participant of any Shares issued under an Award, including
without limitation (a) restrictions under an insider trading policy, (b)
restrictions designed to delay and/or coordinate the timing and manner of sales
by the Participant or Participants, and (c) restrictions as to the use of a
specified brokerage firm for receipt, resales or other transfers of such Shares.


(i)              Subsidiary Awards.  In the case of a grant of an Award to any
Participant employed by a Subsidiary, such grant may, if the Administrator so
directs, be implemented by the Company issuing any subject Shares to the
Subsidiary, for such lawful consideration as the Administrator may determine,
upon the condition or understanding that the Subsidiary will transfer the Shares
to the Participant in accordance with the terms of the Award specified by the
Administrator pursuant to the provisions of the Plan.  Notwithstanding any other
provision hereof, such Award may be issued by and in the name of the Subsidiary
and shall be deemed granted on such date as the Administrator shall determine.


9.              Withholding Taxes.  To the extent required by applicable
federal, state, local or foreign law, the Administrator may and/or a Participant
shall make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise with respect to any Stock Option, SAR,
Restricted Stock or Restricted Stock Unit Award, or any sale of Shares.  The
Company shall not be required to issue Shares or to recognize the disposition of
such Shares until such obligations are satisfied.  To the extent permitted or
required by the Administrator, these obligations may or shall be satisfied by
having the Company withhold a portion of the Shares of stock that otherwise
would be issued to a Participant under such Award or by tendering Shares
previously acquired by the Participant.


10.              Adjustments of and Changes in the Common Stock.


(a)              The existence of outstanding Awards shall not affect in any way
the right or power of the Company or its shareholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, exchanges, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company or any issuance of Shares or other securities or
subscription rights thereto, or any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or other securities of
the Company or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.  Further, except as expressly provided herein or by the
Administrator, (i) the issuance by the Company of shares of stock or any class
of securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, (ii) the payment of a dividend
in property other than Shares, or (iii) the occurrence of any similar
transaction, and in any case whether or not for fair value, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number of
Shares subject to Stock Options or other Awards theretofore granted or the
purchase price per Share, unless the Administrator shall determine, in its sole
discretion, that an adjustment is necessary or appropriate.
 
12

--------------------------------------------------------------------------------




(b)              If the outstanding Shares or other securities of the Company,
or both, for which the Award is then exercisable or as to which the Award is to
be settled shall at any time be changed or exchanged by declaration of a stock
dividend, stock split, combination of shares, extraordinary dividend of cash
and/or assets, recapitalization, reorganization or any similar equity
restructuring transaction (as that term is used in Statement of Financial
Accounting Standards No. 123 (revised) affecting the Shares or other securities
of the Company, the Administrator shall adjust the number and kind of Shares or
other securities that are subject to this Plan and to the limits under Section 3
and that are subject to any Awards theretofore granted, and the exercise or
settlement prices of such Awards, so as to maintain the proportionate number of
Shares or other securities subject to such Awards without changing the aggregate
exercise or settlement price, if any.


(c)              No right to purchase fractional Shares shall result from any
adjustment in Stock Options or SARs pursuant to this Section 10.  In case of any
such adjustment, the Shares subject to the Stock Option or SAR shall be rounded
down to the nearest whole share.


(d)              Any other provision hereof to the contrary notwithstanding
(except Section 10(a)), in the event the Company is a party to a merger or other
reorganization, outstanding Awards shall be subject to the agreement of merger
or reorganization.  Such agreement may provide, without limitation, for the
assumption of outstanding Awards by the surviving corporation or its parent, for
their continuation by the Company (if the Company is a surviving corporation),
for accelerated vesting and accelerated expiration, or for settlement in cash.


11.              Amendment and Termination of the Plan.  The Board may amend,
alter or discontinue the Plan and the Administrator may to the extent permitted
by the Plan amend any agreement or other document evidencing an Award made under
this Plan; provided, however, that the Company shall submit for stockholder
approval any amendment (other than an amendment pursuant to the adjustment
provisions of Section 10) required to be submitted for stockholder approval by
NASDAQ or that otherwise would:


(a)              Increase the maximum number of Shares for which Awards may be
granted under this Plan;


(b)              Reduce the price at which Stock Options may be granted below
the price provided for in Section 9(a);


(c)              Reduce the option price of outstanding Stock Options;


(d)              Extend the term of this Plan;


(e)              Change the class of persons eligible to be Participants; or


(f)              Increase the limits in Section 3.


In addition, no such amendment or alteration shall be made which would impair
the rights of any Participant, without such Participant’s consent, under any
Award theretofore granted; provided that no such consent shall be required with
respect to any amendment or alteration if the Administrator determines in its
sole discretion that such amendment or alteration either (i) is required or
advisable in order for the Company, the Plan or the Award to satisfy or conform
to any law or regulation or to meet the requirements of any accounting standard,
or (ii) is not reasonably likely to significantly diminish the benefits provided
under such Award, or that any such diminishment has been adequately compensated.
 
13

--------------------------------------------------------------------------------




12.              Compliance with Applicable Law.  This Plan, the grant and
exercise of Awards hereunder, and the obligation of the Company to sell, issue
or deliver Shares under such Awards, shall be subject to all applicable federal,
state and local laws, rules and regulations and to such approvals by any
governmental or regulatory agency as may be required.  The Company shall not be
required to register in a Participant’s name or deliver any Shares prior to the
completion of any registration or qualification of such Shares under any
federal, state or local law or any ruling or regulation of any government body
which the Administrator shall determine to be necessary or advisable.  To the
extent the Company is unable to or the Administrator deems it infeasible to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary or advisable for the lawful
issuance and sale of any Shares hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.  No Stock Option shall be
exercisable and no Shares shall be issued and/or transferable under any other
Award unless a registration statement with respect to the Shares underlying such
Stock Option is effective and current or the Company has determined that such
registration is unnecessary.


13.              Liability of Company.  The Company shall not be liable to a
Participant or other persons as to: (a) the non-issuance or sale of Shares as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any Shares hereunder; and (b) any tax
consequence expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Stock Option or other Award
granted hereunder.


14.              Non-Exclusivity of Plan.  Neither the adoption of this Plan by
the Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board or the Administrator to adopt such other incentive arrangements as either
may deem desirable, including, without limitation, the granting of Stock
Options, Stock Appreciation Rights, Restricted Stock or Restricted Stock Units
otherwise than under this Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.


15.              Unfunded Plan.  Insofar as it provides for Awards, the Plan
shall be unfunded. Although bookkeeping accounts may be established with respect
to Participants who are granted Awards under this Plan, any such accounts will
be used merely as a bookkeeping convenience. The Company shall not be required
to segregate any assets which may at any time be represented by Awards, nor
shall this Plan be construed as providing for such segregation, nor shall the
Company or the Administrator be deemed to be a trustee of stock or cash to be
awarded under the Plan.


16.              Listing or Qualification of Common Stock.  If the Administrator
determines in its discretion that the listing or qualification of the Shares
available for issuance under the Plan on any securities exchange or quotation or
trading system or under any applicable law or governmental regulation is
necessary as a condition to the issuance of such Shares, a Stock Option or SAR
may not be exercised in whole or in part and a Restricted Stock or Restricted
Stock Unit Award shall not vest or be settled unless such listing,
qualification, consent or approval has been unconditionally obtained.
 
14

--------------------------------------------------------------------------------




17.              Reservation of Shares. The Company, during the term of this
Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.


18.              Governing Law. The Plan shall be governed by, and construed in
accordance with the laws of the State of Delaware (without giving effect to
conflicts of law principles).


19.              Awards Under Preexisting Plan.  Upon approval of the Plan by
stockholders of the Company, no further awards shall be granted under the
Preexisting Plan; provided, however, that any shares of Common Stock that have
been forfeited or cancelled in accordance with the terms of the applicable award
under the Preexisting Plan may be subsequently again awarded in accordance with
the terms of such Preexisting Plan.


20.           Section 409A of the Code.  To the extent applicable, the Plan is
intended to comply with Section 409A of the Code.  Unless the Administrator
determines otherwise, the Administrator shall interpret and administer the Plan
in accordance with Section 409A.  The Administrator shall have the authority
unilaterally to accelerate or delay a payment to which the holder of any Award
may be entitled to the extent necessary or desirable to comply with, or avoid
adverse consequences under, Section 409A.
 
15

--------------------------------------------------------------------------------

